******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
         STATE v. EDMONDS—SECOND CONCURRENCE

   ROBINSON, J., with whom ROGERS, C. J., and
PALMER, EVELEIGH and McDONALD, Js., join, con-
curring. I agree with the majority that the defendant,
Michael Edmonds, was seized by the police when an
officer commanded him to stop, and that this seizure
was not supported by reasonable suspicion. I write sep-
arately to address the following concerns raised in the
dissent: (1) that the majority’s opinion ‘‘will ultimately
have the practical effects of hindering law enforcement
at the most fundamental level’’; (2) that citizens living in
‘‘crime-plagued neighborhoods will likely meet today’s
decision with bewilderment and frustration’’; and (3)
that such individuals ‘‘will ultimately be less safe’’ as
these areas ‘‘will become fertile soil for the growth of
further crime’’ as a result of the majority’s opinion.
On the contrary, I believe that the majority strikes an
appropriate balance between law enforcement interests
in investigating crimes and keeping their communities
safe, and citizens’ interests in enjoying their rights under
the fourth amendment to the United States constitution,
regardless of the fact that they may live or work in
‘‘crime-plagued neighborhoods . . . .’’ I address each
of these troubling issues in turn.1
   I first disagree with the dissent’s assertion that
‘‘police will be hamstrung in their ability to thoroughly
investigate and prevent crime’’ as a result of the majori-
ty’s opinion. Contrary to the dissent’s assertions, the
majority does not imply that a per se seizure occurs
when the officers merely ‘‘[pull] into a parking lot’’
and ‘‘sa[y] something indeterminate’’ to a suspect. The
majority instead concludes that a variety of additional
facts, which reveal the true character of the encounter,
demonstrate that the defendant in this case reasonably
did not feel free to leave. These facts include: (1) two
marked police cruisers converged on him nearly simul-
taneously in a parking lot from opposite directions; (2)
the cruisers at least partially blocked his ability to leave
the area on foot; (3) the defendant was the only person
in the parking lot; (4) the encounter occurred at night;
(5) the cruisers’ headlights were focused on only him;
(6) the parking lot is private property; (7) when the
defendant initially tried to exercise his right to leave, by
turning in the opposite direction when the first marked
cruiser pulled up in front of him, a second marked
cruiser blocked his path in that direction; (8) three
uniformed and armed police officers exited from the
cruisers; and (9) one of the officers commanded him
to stop. As the dissent recognizes, ‘‘the question of
whether a defendant has been seized must be reviewed
under the totality of the circumstances.’’ See United
States v. Mendenhall, 446 U.S. 544, 554, 100 S. Ct. 1870,
64 L. Ed. 2d 497 (1980); State v. Burroughs, 288 Conn.
836, 845, 955 A.2d 43 (2008). As such, nothing about
the majority’s opinion prevents officers from
approaching and questioning citizens under more rou-
tine circumstances. See, e.g., State v. Kimble, 106 Conn.
App. 572, 594–95, 942 A.2d 527 (occupants of parked
vehicle not seized when, at night, uniformed police offi-
cer exited marked cruiser, approached vehicle, and
questioned them), cert. denied, 287 Conn. 912, 950 A.2d
1289 (2008); see also Florida v. Royer, 460 U.S. 491,
497–98, 103 S. Ct. 1319, 75 L. Ed. 2d 229 (1983) (‘‘officers
do not violate the [f]ourth [a]mendment by merely
approaching an individual on the street or in another
public place, by asking him if he is willing to answer
some questions [or] by putting questions to him if the
person is willing to listen’’). Moreover, the officers’ con-
duct in this case emphatically does not suggest an
attempt to engage in the type of ‘‘cooperative discourse’’
that the dissent worries will be ‘‘snuffed out’’ by the
majority opinion.
   Second, I do not agree with the dissent’s assertion
that citizens living in ‘‘crime-plagued neighborhoods’’
will ‘‘meet today’s decision with bewilderment and frus-
tration.’’ The majority concludes that police seized the
defendant when they converged on him in two marked
cruisers from opposite directions and commanded him
to stop, and that this seizure was not supported by
reasonable suspicion, because he was merely standing
in a parking lot, at night, in a high crime area. I fail to
see how such a decision would create ‘‘bewilderment
and frustration’’ among people living in high crime
areas, many of whom have been subject to a dispropor-
tionate number of suspicionless stops. See A. Wolf,
‘‘The Adversity of Race and Place: Fourth Amendment
Jurisprudence in Illinois v. Wardlow, [120] S. Ct. 673
(2000),’’ 5 Mich. J. Race & L. 711 (1999–2000) (‘‘it is not
surprising that ‘high-crime area’ residents are dispro-
portionately the victims of police harassment’’). As Jus-
tice Sotomayor of the United States Supreme Court has
recognized, ‘‘many innocent people are subjected to
the humiliations of . . . unconstitutional [stops and]
searches.’’ Utah v. Strieff,     U.S.    , 136 S. Ct. 2056,
2070, 195 L. Ed. 2d 400 (2016) (Sotomayor, J., dis-
senting). The prevalence of suspicionless stops have
‘‘created an expectation among residents . . . that
they will be stopped, interrogated, and frisked numer-
ous times in the course of a month, or even a single
week.’’ (Internal quotation marks omitted.) K. Koss,
‘‘Leveraging Predictive Policing Algorithms to Restore
Fourth Amendment Protections in High-Crime Areas
in a Post-Wardlow World,’’ 90 Chi.-Kent L. Rev. 301,
323 (2015).
  I believe that the majority’s opinion takes an
important step forward in protecting the fourth amend-
ment rights of citizens living in such areas. By holding
that police may not approach a pedestrian in the intim-
idating manner displayed in the present case solely on
the basis of his or her presence in a high crime area, the
majority ensures that this court does not ‘‘significantly
[lower] constitutional protections for law-abiding citi-
zens who, by choice or for reasons beyond their control,
live in high-crime areas . . . .’’ United States v. Black,
525 F.3d 359, 366 (4th Cir.) (Gregory, J., dissenting),
cert. denied, 555 U.S. 875, 129 S. Ct. 182, 172 L. Ed. 2d
129 (2008). To allow such conduct by police in the
absence of a reasonable suspicion of criminal activity
would, in my view, render citizens living in these areas
‘‘less than other citizens for purposes of constitutional
protection based on their economic and social stand-
ing,’’ a position that has ‘‘no place in a constitutional
democracy.’’ State v. Ward, 80 Ohio App. 3d 701, 706,
610 N.E.2d 579 (1992) (Harper, J., dissenting).
   In the present case, other than observing that the
defendant was a black man standing in the parking
lot of a restaurant, the officers did not point to any
suspicious conduct on the part of the defendant in justi-
fying their initial seizure of him, beyond his presence
in a high crime area.2 The United States Supreme Court
has unequivocally stated, however, that ‘‘[a]n individu-
al’s presence in an area of expected criminal activity,
standing alone, is not enough to support a reasonable,
particularized suspicion that the person is committing
a crime.’’ Illinois v. Wardlow, 528 U.S. 119, 124, 120 S.
Ct. 673, 145 L. Ed. 2d 570 (2000). To hold otherwise
would, as one trial court judge from Ohio put it, render
the fourth amendment ‘‘meaningless’’ in high crime
areas. State v. Dancer, 52 Ohio Misc. 2d 9, 11, 557 N.E.2d
178 (1989). The judge in that case granted the defen-
dant’s motion to suppress after police ordered her to
provide identification and empty her purse simply
because she was sitting at a bar that had been the site
of previous drug activity. Id. In granting that motion,
the judge posed the following question: ‘‘Do persons
living, by choice or more likely by duress of circum-
stances, in a ‘high crime’ area give up their constitu-
tional rights, while those persons living in fancy suburbs
or drinking at the country club bar are protected?’’
Id. I would answer this question, no. As Judge Roger
Gregory of the United States Court of Appeals for the
Fourth Circuit put it: ‘‘It has never been my understand-
ing of the [f]ourth [a]mendment that those with less
means likewise receive less constitutional protection
as a result of their plight. It is written into the very
fiber of our [c]onstitution that the protections granted
therein apply equally to all Americans, regardless of
whether they are returning home to the grandest of
mansions or the humblest of shanties.’’ United States
v. Black, supra, 525 F.3d 370 (Gregory, J., dissenting).
I, therefore, posit that citizens living in ‘‘crime-plagued
neighborhoods’’ in Connecticut should not, and will not,
meet today’s opinion with ‘‘bewilderment and frustra-
tion’’ as suggested by the dissent.
  Lastly, I respectfully, but emphatically, disagree with
the dissent’s contention that citizens living in high crime
areas ‘‘will ultimately be less safe,’’ and that those areas
‘‘will become fertile soil for the growth of further crime’’
as a result of the majority’s opinion. Suspicionless stops
are not only a violation of an individual’s constitutional
rights, they often breed fear and distrust toward police,
which, in my view, is an additional unacceptable burden
to place on the shoulders of citizens living in high crime
areas. See, e.g., Illinois v. Wardlow, supra, 528 U.S. 134
n.10 (Stevens, J., concurring in part and dissenting in
part) (citing report concluding that New Jersey police
engaged in ‘‘disparate treatment,’’ which ‘‘engender[ed]
feelings of fear, resentment, hostility, and mistrust’’
[internal quotation marks omitted]). As Justice Stevens
of the United States Supreme Court has emphasized,
some citizens, ‘‘particularly minorities and those resid-
ing in high crime areas,’’ flee from police even when
they are entirely innocent, believing that any contact
with the police can be dangerous. Id., 132. He further
noted that these fears ‘‘are validated by law enforce-
ment investigations into their own practices’’ and that
the evidence supporting the reasonableness of these
fears ‘‘is too pervasive to be dismissed as random or
rare, and too persuasive to be disparaged as inconclu-
sive or insufficient.’’ Id., 133–34. Intuitively, when citi-
zens avoid and actively refuse to interact with police
out of fear of becoming a suspect, the opportunities
for positive dialogue between the police and citizens
disappear. This means that the police will also miss
out on learning important information related to actual
criminal activity in those communities.
   Beyond fear and distrust, some citizens have devel-
oped hostility and animosity toward police as a result
of the prevalence of suspicionless stops. See Johnson
v. State, 70 Ark. App. 343, 370, 19 S.W.3d 66 (2000)
(Griffen, J., dissenting) (noting ‘‘ever-present hostility
and simmering rage of many persons from poor and
minority communities about unjust police conduct’’),
aff’d, 343 Ark. 343, 37 S.W.3d 191 (2001); K. Koss, supra,
90 Chi.-Kent L. Rev. 304 (‘‘[c]ourts’ deference to police
officers’ subjective experiences has created significant
animosity between the residents of these neighbor-
hoods and law enforcement’’). Such hostility may stem
from the dehumanizing nature of some of these encoun-
ters. Justice Sotomayor describes such a stop:
‘‘Although many Americans have been stopped for
speeding or jaywalking, few may realize how degrading
a stop can be when the officer is looking for more. . . .
The indignity of the stop is not limited to an officer
telling you that you look like a criminal. . . . The offi-
cer may next ask for your consent to inspect your bag
or purse without telling you that you can decline. . . .
Regardless of your answer, he may order you to stand
helpless, perhaps facing a wall with [your] hands raised.
. . . If the officer thinks you might be dangerous, he
may then frisk you for weapons. This involves more
than just a pat down. As onlookers pass by, the officer
may feel with sensitive fingers every portion of [your]
body. A thorough search [may] be made of [your] arms
and armpits, waistline and back, the groin and area
about the testicles, and entire surface of the legs down
to the feet.’’ (Citations omitted; internal quotation
marks omitted.) Utah v. Strieff, supra, 136 S. Ct. 2069–
2070 (Sotomayor, J., dissenting). As such, the United
States Supreme Court has acknowledged that ‘‘[i]n
many communities, field interrogations are a major
source of friction between the police and minority
groups.’’ (Internal quotation marks omitted.) Terry v.
Ohio, 392 U.S. 1, 14 n.11, 88 S. Ct. 1868, 20 L. Ed. 2d
889 (1968). When police routinely ‘‘stop and question
persons on the street who are unknown to them, who
are suspicious, or whose purpose for being abroad is
not readily evident,’’ according to the court, such inter-
actions ‘‘cannot help but be a severely exacerbating
factor in police-community tensions.’’ (Internal quota-
tion marks omitted.) Id., 14–15 n.11. By sowing fear
and distrust of police, such tensions could ultimately
make high crime areas even less safe for the people
who live there. As one scholar stated, ‘‘[u]ndemocratic
policing . . . increases the perception of illegitimacy,
which in turn can increase levels of crime and reduce
police-citizen cooperation.’’ I. Capers, ‘‘Rethinking the
Fourth Amendment: Race, Citizenship, and the Equality
Principle,’’ 46 Harv. C.R.-C.L. L. Rev. 1, 34 (2011).
Instead ‘‘individuals are more likely to voluntarily com-
ply with the law when they perceive the law to be
legitimate and applied in a nondiscriminatory fashion.’’
Id., 47.
  Moreover, widespread stops in high crime areas may
not even be a ‘‘particularly efficient or even accurate
method of identifying wrongdoers.’’ R. Hutchins, ‘‘Stop
Terry: Reasonable Suspicion, Race, and a Proposal to
Limit Terry Stops,’’ 16 N.Y.U. J. Legis. & Pub. Policy
883, 902–903 (2013). For example, one study found that,
of the 4.4 million people stopped in New York City
between 2004 and 2012, almost 90 percent were
released by the police after no evidence of wrongdoing
was found. Id. I, therefore, disagree with the dissent’s
contention that citizens living in high crime areas ‘‘will
ultimately be less safe’’ as a result of the majority’s
opinion, especially because the majority’s opinion will
not hinder law enforcement efforts to approach and
question suspects.
      Accordingly, I join in the judgment of the court.
  1
    The broader social policy issues raised by the dissent were not briefed,
argued, or even broached by the parties or the majority. While I earnestly
believe that this is not the proper place or time to discuss the extremely
complex societal issues of police enforcement in ‘‘crime-plagued neighbor-
hoods,’’ if I did not do so, the ominous assertions made in the dissent would
go unquestioned. This is something that I simply cannot accept, especially
when the satisfactory resolution of these issues requires both critical analysis
and open, honest and robust debate, given these very troubling times in our
nation’s history. This separate and relatively short concurrence should by
no means be regarded as a substitute for the comprehensive in-depth discus-
sion that I believe is necessary.
   2
     As the majority states, although the nearby restaurant had been the site
of previous robberies, that ‘‘particular location had not reported any criminal
activity for at least the prior four months, and no incidents had been reported
in the area that evening.’’ Although one of the officers testified that the
defendant was ‘‘loitering’’ in ‘‘the shadows,’’ the majority aptly notes that,
because it was nighttime, ‘‘the only reasonable inference is that anyone
standing outside the [restaurant] at dinnertime on that particular evening
necessarily would have been standing in the ‘shadows.’ ’’ (Emphasis in origi-
nal.) Finally, as the majority also notes, the officer also ‘‘had no reason to
believe that [the defendant] was in violation of [the applicable municipal]
loitering ordinance,’’ especially since it may reasonably be assumed that
the restaurant was open for dinner at that time.